Citation Nr: 1007834	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran retired in December 2004 with over 22 years of 
active duty service.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, among other 
things, denied service connection for right eyebrow scarring 
and migraine headaches.

In August 2009, the Board remanded the claims for additional 
development.  In November 2009, the RO granted service 
connection for a right eyebrow scar.  That issue is therefore 
no longer on appeal.  As to the claim for service connection 
for migraine headaches, the Veteran's representative 
indicated in the January 2010 informal hearing presentation 
that "all remand instructions have been followed."  

For the reasons discussed below, the Board agrees and there 
is no basis for further remand for compliance with the 
Board's August 2009 remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Finally, the Veteran indicated in the January 2010 informal 
hearing presentation, that he had a right eye disorder.  This 
may be considered an informal claim for service connection.  
Therefore, the issue of service connection for a right eye 
disorder is referred to the RO for appropriate action.


FINDING OF FACT

Migraine headaches were not shown in service, did not 
manifest within a year of separation of service, and are 
unrelated to service.  Continuity of symptomatology is not 
shown.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service, nor can they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if they manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran indicated in his December 2005 notice of 
disagreement that he began experiencing headaches shortly 
before separation from service.  While he did not explicitly 
state that he continued to experience them after service, 
this assertion is implicit in his statements.  Lay witnesses 
are competent to testify as to their observations, and this 
testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

In addition, lay witnesses may, in some circumstances, opine 
on questions of diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  The pain felt as the 
result of a headache is an observable symptom, and the 
Veteran is therefore competent to testify that he experienced 
and experiences headaches.  However, for the following 
reasons, the Board finds that the preponderance of the 
evidence reflects a lack of continuity of symptomatology and 
a lack of nexus between migraine headaches and service.
 
First, the Veteran's testimony that he began experiencing 
headaches shortly before separation from service is supported 
by the evidence of record.  The service treatment records 
(STR) reflect September 2004 treatment for transient visual 
disturbances, and a diagnosis of likely retinal migraine.  

Approximately one week later, he underwent an examination.  
In the Report of Medical History, he indicated that he did 
not have and had never had severe or frequent headache.  On 
the other hand, in the Report of Medical Assessment completed 
the same day, his response to the question, "Have you 
suffered from any injury or illness while on active duty for 
which you did not seek medical care," by indicating, among 
other things, "headache."  

The examination report indicated, however, that neurologic 
examination was normal and did not contain a diagnosis of 
headaches.  In his January 2007 substantive appeal (VA Form 
9), the Veteran indicated that the examiner did not ask him 
about headaches, and posited that the examiner overlooked the 
issue.

Later in September 2004, a follow-up note indicated that 
evaluation for visual changes was warranted, with symptoms of 
visual scotoma three to four times per year for twenty years.  
Also noted were blind spots in neutral gaze that last one to 
two hours and spontaneously subside.  The diagnosis was 
visual changes.  

Also in September 2004, the Veteran underwent an 
ophthalmology examination.  The history of present illness 
section indicated that he had a visual field deficit.  
Specifically, he indicated that he noticed a blind spot in 
his right eye in the same area lasting one to two hours, 
three to four times during the year, and that it had been 
going on since 1985.  

A written description on the opposite side of the 
ophthalmology examination report indicated a history of 
intermittent episodes of visual change in the right visual 
field, "like looking through water," which built and 
enlarged into a "color blind spot," lasting about an hour 
with a mild headache afterward, resolving after laying down.  
The assessment was symptoms consistent with acephalic/ocular 
migraine.  An October 2004 STR indicated "migraine 
headache" under the category "problems," and listed active 
medications prescribed for them.

After service, a June 2005 private treatment note which 
discussed the Veteran's visual problems appeared to indicate 
that headaches were negative in that it contained the word 
"headaches followed by a negative sign (-) with a circle 
around it.  A July 2005 private treatment note indicated that 
he was present for follow-up and states, "[h]e has 
occasional headaches visual _____ which he thinks might be 
migraine."  The word after visual is illegible.  There 
appears to be a line drawn through the word "headaches."  
The examiner also indicated "No headache."  An August 2005 
private treatment note indicated that the Veteran denied 
headaches and vision changes.

In the November 2009 VA examination report, the examiner 
indicated that the Veteran reported the onset of transient 
visual defects while in his mid 20s, and added, "[n]ever a 
headache, but he has made a diagnosis of migraine cephalgia 
to explain his symptoms."  The diagnosis was optical 
phenomenon in right eye such as a blind spot grows in size 
lasting 1 plus hours, round, varying in size up to a six or 
eight inch area.  

Current symptoms and course included no pain, no discomfort, 
no paresthesias, unable to pick up road signs and such during 
episode, difficulty reading during episode, not able to 
comfortably read or drive during attacks, with frequency and 
duration of four to eight weeks for sixty minutes or so.  The 
severity was described as "able to function."  The examiner 
also noted that the episodes were precipitated by stress 
especially having to read or study a lot.

Apparently, the examiner also provided an eye consult for the 
Veteran during the examination, instructing the Veteran that 
he could discuss with his primary care provider the 
possibility of trying migraine medications to see if they 
have an effect on the symptoms and, if not, the default 
conclusion would be that he was having occasional symptoms 
from his floaters for which no treatment was indicated.

The diagnosis and discussion at the conclusion of the 
examination report indicated, "[n]o objective evidence or 
compelling clinical evidence for migraine cephalgia," and 
that there were benign floaters of the right eye that had 
been diagnosed in service and which caused minimal functional 
limitation.

Based on the above, service connection for migraine headaches 
is denied.  Specifically, the Veteran's statements have been 
inconsistent with regard to whether he has continuously 
experienced headaches since service.  He indicated at the 
time of separation both that did have headaches and that he 
did not have headaches, and the September 2004 examination 
report indicated that he did not.  

Some of the post-service private treatment notes are 
ambiguous, but at most they show that the Veteran sometimes 
complained of headaches and sometimes did not when discussing 
his visual field problems.  Moreover, the November 2009 VA 
examiner wrote that the Veteran indicated he "[n]ever had a 
headache" in connection with the transient visual defect 
that had its onset in service.  Thus, to the extent that he 
has subsequently indicated that he has experienced headaches 
continuously since service, this testimony is inconsistent 
with the other evidence of record.

In addition, the November 2009 VA examiner considered all of 
the evidence and concluded that there was no objective 
evidence of migraine cephalgia based on her consideration of 
this evidence.  Although she did not provide a detailed 
rationale for this conclusion in the diagnosis and discussion 
section of the VA examination report, a reasonable reading of 
the report is that the examiner based this conclusion on her 
comments indicating that there was never a headache in 
connection with the right eye visual defect, as well as her 
review of the claims file and examination of the Veteran.  

While the VA examiner's rationale for her conclusion was not 
well-articulated, as a health care professional, her opinion 
that there is no objective evidence or compelling clinical 
evidence for migraine cephalgia is entitled to at least some 
probative weight.  Compare Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed) with Hogan v. Peake, 544 
F.3d 1295, 1297-1298 (Fed. Cir. 2008) (the Board may discount 
the value of an ambiguous medical opinion, but must consider 
such an opinion, if rendered by a competent professional, as 
competent evidence).  Significantly, there is no contrary 
medical opinion in the evidence.  

While the Veteran is competent to testify that he experienced 
headaches during service, his opinion that he currently 
experiences migraine headaches that are related to those in 
service is entitled to less weight than the opinion of the VA 
examiner, a trained professional, that there is no objective 
evidence of migraine cephalgia.  This is particularly true 
given that the Veteran gave conflicting answers during and 
after service as to whether he was experiencing headaches.

Thus, although migraine headaches were noted in service, the 
preponderance of the evidence is against a finding of 
continuity of symptomatology and a nexus between any post-
service headaches and those in service.  Service connection 
for migraine headaches is therefore not warranted on a direct 
incurrence basis.  Savage v. Gober, 10 Vet. App. at 495-96.

In addition, even assuming that migraine headaches are an 
organic disease of the nervous system, there were no 
manifestations of migraine headaches within a year after 
separation from service, or a medical opinion that headache 
symptoms within a year of service were an early indication of 
migraine headaches.  See 38 C.F.R. § 3.307(c); Traut v. 
Brown, 6 Vet. App. 495 (1994).

As the preponderance of the evidence is thus against the 
claim for service connection for migraine headaches, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a September 2004 letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim for service 
connection for migraine headaches.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims such as this one pending before VA on or after May 
30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in an attachment to the December 2006 statement 
of the case (SOC).  

In any event, as the claim is being denied, no disability 
rating or effective date is being assigned.  Therefore any 
error in providing Dingess notice along with a post-
decisional document did not prejudice the Veteran.  See 38 
C.F.R. § 19.9(a)(1) (remand required only when further action 
"is essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).

Contrary to VCAA requirements, the Dingess-compliant notice 
in this case was provided after the initial adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in a November 2009 supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's STRs and all of the 
identified post-service private treatment records.  In 
addition, he was afforded a November 2009 VA examination as 
to his migraine headaches based on the Board's August 2009 
remand instructions.  The Board instructed that the examiner 
assess the migraine headaches and evaluate the relationship 
between migraine headaches and service, providing an opinion 
as to whether the migraine headaches are causally related to 
service.  

As explained, the examiner found that there was no objective 
evidence or compelling clinical evidence for migraine 
cephalgia.  Thus, although the examiner did not answer the 
question as to the relationship between migraine headaches 
and service, there was substantial compliance with the 
Board's remand instructions because she determined that there 
were no migraine headaches, thus precluding an answer to the 
question about whether such headaches were related to 
service.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" 
is required under Stegall) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)).  As noted, the Veteran's 
representative similarly indicated, in the January 2010 
informal hearing presentation, that there was compliance with 
the Board's remand instructions.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for migraine headaches is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


